internal_revenue_service number release date index number ----------------------------------------- --------------------------------------------------------------- -------------------------- ----------------------------------------------- ------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------------- id no ------------ ----------------- telephone number --------------------- refer reply to cc psi b05 plr-137219-09 date date legend taxpayer project city agency counsel a b c d e f -------------------------------------------------------------- ---------------------------- ----------------------------------------------- --------------------------------------------- ----------------------- ---------------------------------------- ------------------------------------------- ----------------------------------------- ------------------------------------------------ ------------------------------------- --- -- ---------------------- --------------------- ----------------------- ---- plr-137219-09 g ---------------------- dear --------------- this letter responds to your authorized representative’s letter dated date requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to elect to identify project buildings as part of a multiple- building project under sec_42 of the internal_revenue_code code on your federal_income_tax return for the taxable_year ended date facts taxpayer makes the following representations project consists of a dwelling units in b buildings located in city the street address of each of the b buildings is provided in attachment a and is incorporated by reference into this ruling all the units in project are rented to households whose income satisfies the applicable restrictions under sec_42 taxpayer first claimed low-income_housing credits with respect to project for its taxable_year taxpayer acquired project which was an existing apartment rental project in c in connection with the acquisition taxpayer completed income verifications and certifications with respect to project households that planned to continue to reside in project following rehabilitation following the acquisition taxpayer completed a rehabilitation of project electing to place the rehabilitation_expenditures in service as of d to facilitate the rehabilitation project households moved from the unit in which the households resided when the initial income verifications and certifications were completed following the rehabilitation in some instances a household returned to the household’s original unit or to a unit in the same building as the household’s original unit in other instances a household permanently moved to a unit that was not located in the building in which the household lived when the initial income verifications and certifications were completed taxpayer did not reverify and recertify the income of a household if the household moved permanently to a different building following placement in service of the rehabilitation_expenditures taxpayer prepared an application and submitted it to the agency to request the agency’s issuance of irs forms low-income_housing_credit allocation and certification for project buildings on e the agency issued to taxpayer f forms with respect to project buildings one for the acquisition expenditures and one for the rehabilitation_expenditures for each building in connection with taxpayer’s preparation in of its federal_income_tax return for the taxable_year taxpayer consulted with counsel regarding the completion of part ii plr-137219-09 of the form_8609 including whether to treat project buildings as part of a multiple- building project pursuant to line 8b and the instructions thereto counsel advised taxpayer that because only income qualified households will occupy units taxpayer did not need to elect to treat project buildings as part of a multiple-building project based on counsel’s advice taxpayer marked no for line 8b on the forms and did not complete the additional information statement that the instructions to line 8b require taxpayer submitted the completed forms to the service taxpayer discovered in g that because it selected no for line 8b on the forms for project buildings it may have been required to perform recertifications and reverifications on those households that permanently moved to a unit that was located in a different building from the initial building in which the household’s income had been certified and verified counsel did not advise taxpayer of the potential need to perform income recertifications and reverifications if a household permanently moved to a different building from the building in which the household’s initial income certification and verification were completed counsel also did not advise taxpayer on whether the unit in which the household permanently resided would qualify as a low-income_unit under sec_42 thus taxpayer relied on the incomplete information that counsel provided regarding the multiple-building project election in selecting no to complete line 8b on the forms if counsel had advised taxpayer to select yes on line 8b taxpayer would have prepared and included with the forms the required statement that would have identified project buildings as part of a multiple-building project ruling_request taxpayer requests that the service grant an extension of time to make the election under sec_42 to treat all project buildings as part of a multiple building project by filing within days from the date of the service’s issuance of the requested ruling amended forms that include this intended election law and analysis sec_42 defines the term qualified_low-income_housing_project as any project for residential_rental_property if the project meets the requirements of sec_42 or b whichever is elected by the taxpayer the project meets the requirements of sec_42 if percent or more of the residential units in such project are both rent- restricted and occupied by individuals whose income i sec_50 percent or less of area_median_gross_income the project meets the requirements of sec_42 if percent or more of the residential units in such project are both rent-restricted and occupied by individuals whose income is percent or less of area_median_gross_income sec_42 provides that a project will consist of only one building unless prior to the end of the first calendar_year in the project_period a taxpayer identifies each plr-137219-09 building that will comprise the project in the form and the manner that the secretary provides sec_42 sets forth the certifications with respect to the first year of the credit_period regarding any qualified_low-income_building that a taxpayer must certify to the secretary at such time and in such manner as the secretary prescribes sec_1 h of the income_tax regulations requires that a taxpayer must file a completed irs form_8609 with the service in accordance with the form’s instructions the election under sec_42 with respect to a building is made on part ii of form_8609 for the building and requires the inclusion of an accompanying informational statement sec_301_9100-7t of the temporary procedure and administration regulations provides that for elections under the tax_reform_act_of_1986 the election under sec_42 must be made for the taxable_year in which the project is placed_in_service and shall be made in the certification required to be filed pursuant to sec_42 sec_301_9100-7t provides that the election under sec_42 is irrevocable sec_42 provides in part that following the close of the first taxable_year in the credit_period with respect to any qualified_low-income_building the taxpayer shall certify to the secretary at such time and in such form and in such manner as the secretary prescribes the election made under sec_42 with respect to the qualified_low-income_housing_project of which such building is a part and such other information as the secretary may require in the case of a failure to make the certification required by sec_42 on the due_date prescribed therefore unless it is shown that such failure is due to reasonable_cause and not to willful neglect no credit shall be allowable by reason of sec_42 with respect to such building for any taxable_year ending before such certification is made sec_1_42-1 provides in part that unless otherwise provided in forms or instructions a completed form_8609 or any successor form must be filed by the building owner with the irs the requirements for completing the form_8609 are addressed in the instructions to the form sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a plr-137219-09 regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except e g h and i sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government in the instant case based solely on taxpayer’s facts submitted and its representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been met accordingly taxpayer is granted an extension of time to make the election under sec_42 to treat all project buildings as part of a multiple building project by filing within days from the date of this letter amended forms that includes this intended election the amended forms along with a copy of this letter are to be filed with the philadelphia service_center at the address provided for the service_center in that form a copy of this letter is enclosed for this purpose no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether project buildings otherwise qualify for low-income_housing tax_credits under sec_42 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely curt g wilson curt g wilson associate chief_counsel passthroughs special industries cc
